IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA

LUTHER ARTHUR HORN, III,                    NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
      Appellant,                            DISPOSITION THEREOF IF FILED

v.                                          CASE NO. 1D14-3930

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 25, 2016.

An appeal from the Circuit Court for Walton County.
W. Howard LaPorte, Judge.

Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Orlando, for Appellant.

Pamela Jo Bondi, Attorney General, and Kathryn Lane, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Luther Arthur Horn, III, challenges an order dismissing his motion for return

of property seized as part of a criminal investigation. The trial court properly

dismissed the motion because Horn’s appeal of his judgment and sentence was
pending. However, now that his appeal has been resolved, Horn v. State, 171 So.
3d 705 (Fla. 1st DCA 2015), we remand the case for the trial court to consider the

motion on the merits. See Rightmire v. State, 1 So. 3d 1191 (Fla. 1st DCA 2009).

      REMANDED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.




                                        2